Citation Nr: 1215388	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-05 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to an initial rating in excess of 10 percent for right middle finger scar.

5.  Entitlement to higher initial ratings for cervical spine strain with degenerative disc disease, initially rated as 20 percent disabling prior to April 13, 2009, and as 30 percent disabling from September 1, 2009.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1989 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied the Veteran's claims for service connection for left and right ankle disorders and for a lumbar spine disorder.  The RO also granted the Veteran service connection for cervical spine strain with degenerative disc disease, assigning an initial 10 percent disability rating, and for right middle finger scar, assigning an initial noncompensable disability rating.  In an April 2010 rating decision, the RO granted the Veteran an increased initial disability rating, to 20 percent, for his cervical spine strain with degenerative disc disease for the period prior to April 13, 2009.  For the period from April 13, 2009, to September 1, 2009, the RO granted the Veteran a temporary 100 percent disability rating for his cervical spine disorder, due to surgery the Veteran underwent to treat the disability.  The RO assigned a disability rating of 30 percent for the Veteran's cervical spine disorder as of September 1, 2009.  In addition, in the April 2010 rating decision, the RO granted the Veteran an initial disability rating of 10 percent for his service-connected right middle finger scar.

As the appeal of the Veteran's claims for higher initial ratings for cervical spine strain with degenerative disc disease and for right middle finger scar emanates from the Veteran's disagreement with the initial ratings assigned following the grant of service connection, the Board has characterized the claims as for higher initial ratings, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

(Because the RO has assigned the Veteran a temporary 100 percent evaluation-the highest evaluation available-for his service-connected cervical spine strain with degenerative disc disease for the period from April 13, 2009, to September 1, 2009, the Board will not consider the rating during that period in the analysis conducted below.)

The decision below addresses the Veteran's claim of service connection for a lumbar spine disorder, as well as his claims for increase.  The remaining claims are addressed in the remand that follows the decision below.

The issues of entitlement to service connection for shortness of breath, insomnia, and left leg scar have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Any lumbar spine disorder the Veteran currently experiences is not related to military service or an event of service origin.

2.  The Veteran's right middle finger scar is tender to palpation and measures 0.25 square inches in area; it is not ulcerated, is not adherent to the underlying tissue, is not deep or unstable, and does not cause any limitation of function.

3.  For the period prior to April 13, 2009, the Veteran's cervical spine strain with degenerative disc disease was manifested by flexion of the cervical spine no worse than 40 degrees, even when pain is taken into consideration; no incapacitating episodes requiring bed rest as required by a physician were shown.

4.  From September 1, 2009, the Veteran's cervical spine strain with degenerative disc disease has been manifested by flexion of the cervical spine no worse than 5 degrees, even when pain is taken into consideration; no incapacitating episodes requiring bed rest as required by a physician have been shown.


CONCLUSIONS OF LAW

1.  The Veteran does not have a lumbar spine disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for an initial rating in excess of 10 percent for a right middle finger scar have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1, 4.7, 4.27, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2011).

3.  For the period prior to April 13, 2009, the criteria for an initial rating in excess of 20 percent for cervical spine strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2011).

4.  For the period from September 1, 2009, the criteria for a rating higher than 30 percent for cervical spine strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.

In this respect, through a December 2006 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in the December 2006 letter concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the December 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned December 2006 notice letter.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the December 2006 notice letter.

Regarding the Veteran's claim for higher initial ratings for his cervical spine disorder and right middle finger scar, the Board notes that VCAA notice is not required with respect to every issue raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, he is provided with VCAA notice as to that claim, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of Section 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.

Here, the Veteran's claims for increase fall squarely within the pattern above.  Thus, no additional VCAA notice was required with respect to these issues.  See Dingess/Hartman, supra.  Here, the Veteran was provided a VCAA notice letter in December 2006 regarding his claims for service connection for a cervical spine disorder and a scar of the right middle finger.  Thereafter, the Veteran was notified in April 2008 that his claims for service connection for cervical spine strain and for right middle finger scar had been granted.  In January 2009, following the Veteran's notice of disagreement with the April 2008 rating decision, the RO issued the Veteran a statement of the case (SOC) specifically addressing his claims for increase.  The SOC notified the Veteran concerning the assignment of rating criteria and effective dates and informed him of the reasons behind the RO's denial of his claims for higher initial ratings for his service-connected disabilities.  In light of the foregoing, the Board finds that the administrative appeal process provided the Veteran with notice of the criteria for assignment of rating criteria.  The Board thus concludes that during the administrative appeal process the Veteran was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired.

Otherwise, nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records of post-service treatment the Veteran has received from private and VA treatment providers.  The Veteran underwent VA examination in April 2008, July 2009, February 2011, and January 2012; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted examination of the Veteran and consideration of the evidence.  An explanation of the opinions offered by each examiner was provided.  

Accordingly, the Board finds that VA's duty to assist with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claims.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Service Connection Claim

The Veteran is seeking service connection for a lumbar spine disorder.  He claims that he injured his back in service when he fell 15 feet off a transformer, landing on his feet.  He claims that he has had problems with lower back pain since that time.  Thus, the Veteran contends that service connection for a lumbar spine disorder is warranted.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).

Relevant medical evidence of record consists of the Veteran's service treatment records and treatment records from the Veteran's private and VA treatment providers, as well as VA examinations conducted in February 2011 and January 2012.  Review of the Veteran's claims file reveals that he was found to have a normal spine and musculoskeletal system at his December 1988 entrance examination.  He was seen in October 1990 when he fell off a transformer; at that time, he was diagnosed only with bilateral ankle sprain.  No complaints of any back problems were noted at the time.  Later records from the Veteran's active duty are silent as to any complaints of or treatment for problems with his back.  At his separation report of medical examination conducted in June 1993, the Veteran was found to have a normal spine and musculoskeletal system.  On his June 1993 report of medical history, the Veteran responded "No" when asked if he experienced recurrent back pain, swollen or painful joints, or arthritis, rheumatism, or bursitis.  

Relevant post-service medical records consist of treatment records from the St. Louis VA Medical Center (VAMC) and from private treatment providers, as well as VA examination conducted in February 2011, with an addendum opinion added in January 2012.  Treatment records from the Veteran's ongoing treatment at both private and VA facilities reflect that he has been seen on multiple occasions for complaints of pain in his neck.  Treatment records are primarily silent as to any complaints of problems in his lower back, although he was seen in December 2009 for complaints of worsening lower back pain following picking up sticks in his yard.  A January 2010 MRI study conducted at the St. Louis VAMC revealed degenerative disc disease and degenerative arthritis in the lumbar spine. 

The report of a February 2011 VA examination reflects that the Veteran complained of having back pain since 1990 when he fell off a transformer and landed on his feet during service.  He complained of chronic low back pain that radiated into his legs and feet, as well as stiffness and decreased motion in his back.  The examiner noted the Veteran's report that he had been granted service connection for a neck disorder related to the same in-service fall.  The examiner diagnosed the Veteran with degenerative arthritis and degenerative disc disease of the lumbar spine and opined that the disorder was likely related to the in-service fall, given his impression that the Veteran's cervical spine disorder was service-connected as a result of the same in-service incident in which he fell from a transformer.  The examiner specifically found that it was "highly unlikely that the Veteran could have injured his neck in this fall and not injured the back given the mechanism of the injury."

The examiner who conducted the February 2011 VA examination submitted an addendum opinion in January 2012.  In that opinion, the examiner stated that he had again closely reviewed the Veteran's claims file, including both his medical records and the rating decision in which he was initially awarded service connection for cervical spine strain with degenerative disc disease.  The examiner noted that, in his February 2011 examination report, he had opined that the Veteran's lumbar spine disorder was etiologically linked to the in-service fall, given his assumption that the Veteran had been granted service connection for his neck disability due to the same incident.  However, he noted that upon further review of the record, it was clear that service connection for the Veteran's cervical spine disability was granted due not to his in-service fall but from earlier, unrelated complaints of neck pain in service.  The examiner observed that no complaints or diagnosis of neck or back problems were noted at the time of the fall.  Given this clarification of the fact pattern, the examiner concluded that "there exists no connection between the current lumbar spine condition and the Veteran's military service."

The Veteran has also submitted multiple written statements to VA in support of his service connection claim.  To that end, the Veteran has stated on multiple occasions that he injured his back while in service when he fell from a transformer 15 feet to the deck of the ship below, landing on his feet and jarring his lower spine.  He has further contended that he has had problems with his back since the in-service injury.

Upon review of the evidence of record, the Board finds that the more persuasive evidence leads to a conclusion that there is no relationship between any current lumbar spine disability and military service.  In so finding, the Board acknowledges that the Veteran did indeed fall in October 1990, while he was in service.  However, the Board concludes, as did his VA examiner in January 2012, that the Veteran did not incur any injuries to his lumbar spine in the fall.  In that connection, the Board notes that the Veteran's service treatment records document that he sought treatment following a 15-foot fall from a transformer in October 1990, but his diagnosis at that time was only of ankle strains; no complaints or diagnosis of low back problems were recorded.  In addition, the Veteran was not seen at any point after October 1990 for ongoing or chronic residuals of any in-service injury.  He was noted to have a normal spine at his June 1993 separation examination, and specifically responded "No" when asked at that time if he experienced recurrent back pain.  The Board finds it implausible that the Veteran would be examined for injuries from the fall, and yet not report coincident back problems.  In addition, the Board looks to the statements by the VA examiner in January 2012, in which he specifically considered the Veteran's in-service fall and yet concluded that his current lumbar spine disability was unrelated to that incident, or any other incident, in service.  Additionally, no arthritis was shown within a year of the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309.

Absent a persuasive medical opinion relating the Veteran's current lumbar spine disability to military service, his claim for service connection for a lumbar spine disorder must be denied.  As noted above, the Board acknowledges that the Veteran has reported that he injured his low back in service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which a specific current disability can be attributed.  Indeed, competent medical authority has specifically indicated that current diagnosis of degenerative arthritis and degenerative disc disease of the lumbar spine are not related to the Veteran's service, including the October 1990 fall.  This medical opinion is uncontradicted by any competent medical evidence of record.  Moreover, the Board finds the Veteran's account of back problems in service to lack credibility, given that he was examined for injury resulting from the fall, and yet did not report or exhibit back problems at that time or at any time thereafter in service.

The Board acknowledges that there is an opinion in the file that purports to offer a link between the Veteran's current lumbar spine disability and service.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

For the reasons set forth herein, the Board is satisfied that the supplemental opinion offered by the Veteran's VA examiner in January 2012 is adequate for deciding this appeal and is of greater weight than the earlier opinion offered by the same examiner in February 2011.  Importantly, the VA examiner noted in his January 2012 opinion that his earlier opinion was "flawed" given his incomplete understanding of the circumstances surrounding the Veteran's grant of service connection for a cervical spine disorder.  In his January 2012 opinion, however, the VA examiner, by contrast, provided a report that fully considered the Veteran's history, set out his findings in detail, and contained thoroughly articulated reasons for his conclusions, including a clear explanation of why his earlier opinion was inaccurate.  Thus, the Board relies upon the VA examiner's January 2012 opinion in making its determination.  As discussed above, the January 2012 supplemental opinion specifically addressed causation, clearly indicating that the Veteran's current lumbar spine disorder is not related to service.  The examiner offered a clear and well-reasoned rationale for this opinion, relying on the examination report and his medical expertise, as well as current medical knowledge, in concluding that any etiological relationship was doubtful.  For these reasons, the Board concludes that the VA examiner's January 2012 opinion is of greater weight.

The Board has considered the Veteran's contentions that his current lumbar spine disability resulted from an in-service fall that occurred in October 1990.  The Board has already addressed the credibility of his account of the "injury" and symptoms in service.  Moreover, while the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is generally not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this case in particular, the etiology of a back disorder manifested by non-observable degenerative changes is clearly beyond the competence of laypersons.  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant this claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, while the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that his current lumbar spine disability is not etiologically linked to the in-service fall incident.  The examiner explained the medical reasons why the Veteran's version is not supported.  Thus, the Veteran's own assertions as to the etiology of his current lumbar spine disability have little probative value in any event.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Claims for Increase

The Veteran contends that his right middle finger scar is more disabling than reflected by the initial 10 percent rating assigned, and that his cervical spine strain with degenerative disc disease is more disabling than reflected by the initial 20 percent rating assigned prior to April 13, 2009 and the 30 percent rating assigned as of September 1, 2009.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The Veteran's service-connected right middle finger scar has been rated as 10 percent disabling under Diagnostic Code 7804, which addresses superficial scars that are painful on examination.  Relevant medical evidence consists of a VA examination conducted in April 2008, as well as records of the Veteran's ongoing treatment at the St. Louis VAMC and with private treatment providers.  Records from the St. Louis VAMC and from private physicians reflect that the Veteran has received no treatment for and made no complaints of pain in the area of his scar.  

The report of the April 2008 VA examination reflects that the examiner reviewed the Veteran's claims file and elicited a history from the Veteran as well as conducting a physical examination.  The examiner noted that the Veteran had a scar on the distal aspect of his right middle finger, which he incurred in service.  The examiner noted that the Veteran complained of slight tenderness to palpation and complained of increased tenderness during cold weather.  Physical examination revealed no keloid formation, drainage, edema, or infection.  The scar was found to be freely motile on examination.  The examiner found the scar to be very slightly depressed, with an area of 1 inch by 1/4 inch, for a total surface area of 0.25 square inches.  The examiner found the Veteran's range of motion in the finger to be normal, with no interference with use of the finger and no neuropathy secondary to the scar.

Under Diagnostic Code 7801, scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating when the scars cover an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is warranted when the area or areas exceeds 12 square inches (77 sq. cm.).  A 30 percent rating requires an area or areas exceeding 72 square inches (465 sq. cm.), while a 40 percent rating requires an area or areas exceeding 144 square inches (929 sq. cm.).  Under Diagnostic Code 7802, scars, other than of the head, face or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating when the scars cover an area or areas of 144 square inches (929 sq. cm.) or greater.  Diagnostic Code 7803 provides that superficial, unstable scars warrant a 10 percent evaluation.  A Note following this Diagnostic Code defines an unstable scar as one where, for any reason, there is frequent loss of skin over the scar; and defines a superficial scar as one not associated with underlying soft tissue damage.

Diagnostic Code 7804 provides that a 10 percent disability rating is warranted for a superficial scar that is painful on examination; and Diagnostic Code 7805 provides that a scar is to be evaluated based upon limitation of function of the affected part.

(The criteria for rating scars under Diagnostic Codes 7800-7805 were changed in September 2008.  73 Fed. Reg. 54,708-12 (Sept. 23, 2008) (effective from October 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a Veteran requests review under the new criteria. No such request has been made in this case.)

The Board notes initially that the Veteran is currently receiving a 10 percent rating under 7804 for painful scarring; this is the highest rating available under Diagnostic Code 7804, and thus no higher rating under that Diagnostic Code is available.  Otherwise, here, the Veteran's scar is not deep, as it was not associated with any underlying soft tissue damage; and it is not unstable, as there is no indication that the Veteran experiences any loss of skin over the scar.  It has further not been noted to cause limited motion.  As such, a 10 percent evaluation under Diagnostic Code 7801 or 7803 is not warranted.  The Veteran's scar was further found to measure 0.25 square centimeters at the April 2008 VA examination, which means that a compensable rating under Diagnostic Code 7802 is not warranted.  As already noted, the examiner did not find any instability, and found that the Veteran's scar did not cause any limitation of function.  As such, a 10 percent evaluation under Diagnostic Code 7803 or 7805 is not warranted.

Turning to the Veteran's claim for increased ratings for his service-connected cervical spine strain with degenerative disc disease, the Board notes that in its April 2008 rating decision, the RO evaluated the Veteran's cervical spine strain with degenerative disc disease under Diagnostic Code 5237, governing cervical strain, which evaluates levels of disability using the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  The Board will thus evaluate the Veteran's cervical spine strain with degenerative disc disease under the General Rating Formula for Diseases and Injuries of the Spine, which provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees.  Id.

Additionally, under Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2):  (See also Plate V.) [With respect to the cervical spine] -- For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

In addition, under Diagnostic Code 5243, which governs evaluation of intervertebral disc syndrome, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine as noted above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  For evaluation of intervertebral disc syndrome, with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assignable.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable. With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. 

Relevant medical evidence consists of the Veteran's April 2008, July 2009, and January 2012 VA examinations, as well as private and VA treatment records.  Report of the April 2008 VA examination reflects the Veteran's complaint of neck pain that occasionally radiated into his right arm.  The Veteran reported taking over-the-counter pain medications and anti-inflammatory medications to treat the pain.  No limitations of occupation or activities of daily living were noted.  Physical examination found a range of motion of forward flexion to 40 degrees, extension to 15 degrees, bending to the right to 40 degrees, bending to the left to 30 degrees, right rotation to 45 degrees, and left rotation to 30 degrees.  Pain was noted on forward flexion and extension, but repetitive motion testing did not cause further limitation.  In addition, neurological examination was normal, as was the Veteran's muscle strength.  

Following a motor vehicle accident in December 2008, the Veteran was again provided a VA examination in July 2009.  At that time, the examiner noted that the Veteran had undergone neck surgery in April 2009.  He complained of constant pain in his neck flared up daily, with minimal relief from medication.  The examiner noted that the Veteran was unable to work following the motor vehicle accident and had not been cleared to return since that time. Some difficulty with activities of daily living were also noted, such as difficulty with dressing and shaving.  Range of motion testing revealed flexion to 5 degrees, extension to 16 degrees, left lateral flexion to 18 degrees, right lateral flexion to 15 degrees, left rotation to 10 degrees, and right rotation to 18 degrees.  Pain was noted at the endpoints of motion, but no additional limitation was found on repetitive motion.  No episodes of incapacitation requiring prescribed bed rest were noted, although the examiner acknowledged that the Veteran "places himself on bedrest daily due to neck pain."  

The Veteran again underwent VA examination in January 2012.  At that time, the Veteran reported flare-ups of pain that rendered it difficult to work but stated that he was attending college full-time.  Range-of-motion testing revealed forward flexion to 5 degrees without pain, extension to 25 degrees without pain, left and right lateral flexion to 10 degrees without pain, left rotation to 20 degrees without pain, and right rotation to 25 degrees without pain.  No additional limitations were noted on repetitive motion testing, although the examiner noted that the Veteran experienced weakness and fatigability in his neck, as well as pain and interference with sitting, standing, or weight-bearing.  Normal muscle strength and tone were noted, as were normal deep tendon reflexes and sensory examination.  The examiner specifically found the Veteran to have no neurological complications related to his neck disorder.  Similarly, the Veteran was noted to have experienced no incapacitating episodes for VA purposes in the previous year.  The examiner found the disorder to have an effect on the Veteran's ability to work but noted that he was not working but instead attending college.  

Treatment records from the Veteran's ongoing treatment at the St. Louis VAMC and with private treatment providers reflect that he has complained on an ongoing basis of pain and limitation of motion in his cervical spine.  Following the December 2008 motor vehicle accident, the Veteran underwent cervical disc fusion surgery on his neck in April 2009.  

Upon review of the record, the Board does not find that an initial rating in excess of 20 percent for the period prior to April 13, 2009, or a rating higher than 40 percent for the period from September 1, 2009, for the Veteran's cervical spine strain with degenerative disc disease is warranted.  

In that connection, the Board finds that, for the period prior to April 13, 2009, the Veteran's cervical spine disability was not manifested by forward flexion of the cervical spine of 15 degrees or less, or favorable or unfavorable ankylosis of the entire cervical spine, to warrant either a 30 percent or 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  To the contrary, range-of-motion testing conducted at the April 2008 VA examination revealed forward flexion of 40 degrees, with pain on motion.  Thus, for the period prior to April 13, 2009, the maximum rating the Veteran could obtain under the General Rating Formula for Diseases and Injuries of the Spine is 20 percent, for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.

Similarly, for the period from September 1, 2009, the Board finds that the Veteran's forward flexion of the cervical spine has been functionally limited to, at worst, the 5 degrees recorded by the VA examiner in January 2012.  This is especially so given that no additional pain or other limitation was noted on repetitive motion.  The Board thus concludes that the range of motion and functional loss displayed by the Veteran at his January 2012 VA examination does not warrant a higher rating for his cervical spine disability.  In that connection, the Board notes that there is no evidence that the Veteran's cervical spine strain with degenerative disc disease has resulted in disability comparable to ankylosis to warrant a 50 or 100 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board is cognizant, as discussed above, that the Veteran has complained of painful motion and that the Veteran's VA examinations have revealed painful motion of the cervical spine.  However, as discussed above, the Board finds that any such pain and its effect on the Veteran's range of motion is properly contemplated in the ratings assigned.  Most recently, testing of the Veteran's cervical spine in January 2002 revealed flexion to 5 degrees and extension to 25 degrees, taking into consideration the Veteran's complaints of pain on motion.  In this case, the Board has taken into consideration the Veteran's complaints of pain but finds, in light of the fact that the Veteran is being rated for limitation of motion of the cervical spine under Diagnostic Code 5237, that any such pain and its effect on the range of motion is contemplated in the ratings assigned.  Therefore, the Board simply does not find that an initial rating in excess of 20 percent prior to April 13, 2009, or a rating higher than 40 percent from September 1, 2009, based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted under applicable rating criteria.

The Board has also considered the Veteran's cervical spine strain with degenerative disc disease under the rating criteria for intervertebral disc syndrome.  However, the Board finds that consideration of the Veteran's service-connected cervical spine disorder under the criteria for intervertebral disc syndrome based on the evidence available does not result in higher ratings at any point during the appellate period.  In this case, the evidence simply does not reflect neurological findings resulting in any incapacitating episodes under Diagnostic Code 5243.  The Board notes particularly that the Veteran has not been found, at any VA examination or by any VA or private treatment provider, to have suffered from any incapacitating episodes in the 12 months preceding any examination, to warrant a rating under Diagnostic Code 5243 for intervertebral disc syndrome.

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected cervical spine strain with degenerative disc disease.  In this case, while there is radiological evidence of degenerative changes (arthritis) of the cervical spine, the Veteran is being rated for limitation of motion of the cervical spine associated with such degenerative changes.  Furthermore, the maximum rating otherwise allowable for arthritis in the absence of limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  The Board also notes that there is no evidence that the Veteran's degenerative disc disease of the cervical spine has resulted in disability comparable to ankylosis at any point during the appellate period, rendering a higher rating under the current General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243 (2011), inapplicable.

In exceptional cases, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to service-connected disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The first step is to determine whether the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If so, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  If the first two steps have been satisfied, the third step is to refer the claim to the under Secretary for Benefits or the Director of the Compensation and Pension Service for determination of whether an extra-schedular rating is warranted.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's cervical spine disability or his right middle finger scar has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  In that connection, the Board finds that the symptoms of the Veteran's disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral is not warranted for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16.

For all the foregoing reasons, the Board finds that an initial rating in excess of 20 percent for cervical spine strain with degenerative disc disease for the period prior to April 13, 2009, and a rating higher than the 40 percent assigned for the period from September 1, 2009, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2011).  The Board further finds that, for the entirety of the appeal period, the Veteran's service-connected right middle finger scar warrants no more than the 10 percent disability rating initially assigned.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.27, 4.118, Diagnostic Code 7804 (2008).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to an initial rating in excess of 10 percent for right middle finger scar is denied.

Entitlement to an initial rating in excess of 10 percent for cervical spine strain with degenerative disc disease for the period prior to April 13, 2009, is denied.  

Entitlement to a rating in excess of 30 percent for cervical spine strain with degenerative disc disease for the period from September 1, 2009, is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for disorders of the left and right ankles.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Regarding the Veteran's service connection claims, the Board acknowledges that the Veteran contends that he has disorders of the left and right ankles that he believes is related to military service.  In particular, the Veteran claims that he injured his ankles when he fell from a transformer while on active duty and that his current claimed ankle problems stem from that initial injury.  

Regarding diagnosis of the Veteran's disability, the Board acknowledges that he was seen in service in October 1990 when he fell off a transformer; at that time, he was diagnosed with bilateral ankle sprain.  Radiological evaluation of the Veteran's right ankle conducted at the time showed no evidence of fracture or dislocation.  He was seen again in October 1991 for complaints of soreness in his left ankle following a motor vehicle accident; no diagnosis was assigned at that time.  Later records from the Veteran's period of active duty are silent as to any complaints of or treatment for problems with his ankles, although he noted in his June 1993 separation report of medical history that he had sprained his ankles in a fall in 1990.  A note of examination made at the time indicated that he had no current problems with his ankles stemming from the fall, and he answered "No" when asked if he had any swollen or painful joints, foot trouble, or arthritis, rheumatism, or bursitis.  At his separation report of medical examination, also conducted in June 1993, the Veteran was found to have a normal musculoskeletal system and normal lower extremities bilaterally.  Post-service treatment records, including both private and VA treatment records, are primarily silent as to any complaints about ongoing problems with his ankles.  In addition, radiological examination of the Veteran's ankles conducted in November 2006 found him to have no abnormalities of the ankles bilaterally.  However, the Veteran has stated on multiple occasions that he first experienced pain in his ankles following the October 1990 in-service fall and that he has continued to experience pain and swelling in his ankles from that time to the present.  

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms of ankle problems during service, or symptoms of a current bilateral ankle disability.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, the chronicity provisions of 38 C.F.R. § 3.303(b) (2011) are applicable where evidence, regardless of its date, shows that an appellant had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In light of the above considerations, the Board concludes that medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for a left ankle disorder and a right ankle disorder.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (holding that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran must be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of the claims file.  Specifically, the Veteran must be afforded a full evaluation in order to determine the current diagnosis or diagnoses of his claimed left and right ankle disorders.  In addition to conducting a thorough physical examination, the designated examiner must provide a medical nexus opinion with respect to any identified disorder.  The opinion must address whether the Veteran has any disability of the left or right ankle that is directly attributable to his military service, to include in particular the October 1990 incident in which he was treated for bilateral ankle strain following a fall from a transformer.  The examiner must include a well-reasoned medical opinion addressing the onset of any diagnosed left or right ankle disorder and the medical probabilities that such disability is related to the Veteran's time in service.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must review the claims file and ensure that all notification and development procedures per the statutory provisions at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 are met.  This includes requesting that the Veteran provide sufficient information, and if necessary authorization, to enable the AOJ to obtain any additional pertinent evidence not currently of record pertaining to the claims remaining on appeal. 

2.  The Veteran must be scheduled for a VA orthopedic examination and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions.

The examiner must thoroughly review the claims file, examine the Veteran, and provide diagnoses for all left or right ankle disorders from which the Veteran currently suffers.  For all such disorders, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any such disorder is related to his period of military service, including in particular to the October 1990 incident in which the Veteran was diagnosed with bilateral ankle strain following a fall.  The Veteran's contentions of having experienced pain in his ankles since the in-service fall must be discussed in the context of any negative opinion.  The examiner must set forth the complete and detailed rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinions.  

3.  After the requested examination has been completed, the report must be reviewed to ensure that it is in compliance with the directives of this remand.  If any examination report is deficient in any manner, it must be returned to the examiner.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims of service connection for a left ankle disorder and a right ankle disorder must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
THOMAS. H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


